DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11085690.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11085690 and the instant application teach an outer wrapper, an inner liner, a vacuum insulation space, and vacuum ports. Thus, the invention of claims 1-20 in U.S. Patent No. 11085690 is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1-20 of U.S. Patent No. 11085690, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttinger (20100136231).  
Regarding claim 1, Guttinger teaches an appliance comprising: an outer wrapper (4-6); an inner liner (7); an insulation space disposed between the outer wrapper and the inner liner (par. 20); and vacuum ports (i.e., holes in 6 through which 9 extend) disposed at the outer wrapper configured to permit air to be withdrawn from the insulation space (implied by characterization of “10” as “vacuum suction devices”).  
Regarding claim 2, Guttinger teaches insulative material (3) disposed within the insulation space (par. 20).  
Regarding claim 3, Guttinger teaches an outer wrapper (4-6) that defines a top wall (4), a bottom wall (Fig. 2), a rear wall (6), a first side wall (5), and a second side wall (5); and the vacuum ports (i.e., holes in 6 through which 9 extend) are disposed at the rear wall (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guttinger (20100136231) in view of Jung (20120104923).  Guttinger teach(es) the structure substantially as claimed, including an outer liner (4-6) and an inner wrapper (7) having an insulation space therebetween (par. 20); but fail(s) to clearly teach a trim breaker.  However, Jung teaches a trim breaker (170, 200) sealing an outer liner (120) to an inner wrapper (110) in an airtight manner so that air can neither escape nor enter into an insulation space (130).  It would have been obvious to one of ordinary skill in the art to add a trim breaker, as taught by Jung, to the appliance of Guttinger, in order to prevent air leakage into the insulation space (as suggested by Jung).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637